                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


PLATTE RIVER INSURANCE COMPANY,                 )
                                                )
                 Plaintiff,                     )
                                                )
                 vs.                            )      Case No. 17 C 5306
                                                )
MARK NICHOLLS, UBU SPORTS, INC.,                )
n/k/a ARTIFICIAL TURF SPORTS FIELD,             )
INC., and TURF INDUSTRY, INC.,                  )
                                                )
                 Defendants.                    )


                              MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       Platte River Insurance Company sued Mark Nicholls, UBU Sports, Inc., and Turf

Industry, Inc. to enforce an indemnification agreement. The Court entered a default

judgment against UBU and Turf Industry after they failed to respond to Platte River's

complaint. Platte River and Nicholls, the remaining defendant, have filed cross-motions

for summary judgment.

                                       Background

        The following facts are undisputed except where otherwise indicated. Nicholls is

the founder and former CEO of UBU Sports, Inc., a company that produces synthetic

turf products. At all relevant times, UBU was a wholly owned subsidiary of Turf

Industry, Inc.

       In 2015, Nicholls (acting on behalf of himself and Turf Industry) entered into an

indemnity agreement with Platte River Insurance Company. Although the exact
meaning of the written agreement is a matter of dispute, it generally required Nicholls

and Turf Industry to indemnify Platte River for claims or other liability arising from

certain surety bonds issued by Platte River. The indemnity agreement also required

Nicholls and Turf Industry to deposit collateral at Platte River's request.

       After the parties signed the indemnity agreement, Platte River issued bonds to

UBU to finance projects in Texas and New York. UBU eventually defaulted on its

obligations regarding both projects, and Platte River began receiving claims for

payment. In August 2016, at Platte River's instance, UBU and Turf Industry executed

an agreement in which they agreed to deposit more than $200,000 with Platte River as

collateral. Joseph Vrankin, then-president of both Turf Industry and UBU, signed the

agreement on behalf of the companies; Nicholls was neither a signatory nor a party to

the collateral agreement.

       Platte River commenced this suit against Nicholls, UBU, and Turf Industry in

2017, seeking to enforce the indemnification and collateral provisions of the

indemnification agreement. Platte River alleges that it is owed more than $175,000

(excluding fees and expenses) for its payments on claims arising under UBU's bonds.

In March 2018, the Court entered a default judgment against UBU and Turf Industry,

which failed to respond to the complaint. Nicholls and Platte River have filed cross-

motions for summary judgment. For the reasons stated below, the Court denies both

motions.

                                        Discussion

       Summary judgment is proper if there is no genuine dispute of material fact and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a);



                                              2
Martinsville Corral, Inc. v. Soc'y Ins., 910 F.3d 996, 998 (7th Cir. 2018). In ruling on a

motion for summary judgment, the Court construes the evidence and draws all

reasonable inferences in favor of the non-moving party. Lapre v. City of Chicago, 911

F.3d 424, 430 (7th Cir. 2018). The moving party is entitled to summary judgment if "no

reasonable jury could find for the other party based on the evidence in the record."

Martinsville Corral, 910 F.3d at 998. These standards apply equally to cross-motions

for summary judgment. Blow v. Bijora, Inc., 855 F.3d 793, 797 (7th Cir. 2017).

       The parties agree that Illinois law controls the interpretation of the contracts in

this case. "When the words in the contract are clear and unambiguous, they must be

given their plain, ordinary, and popular meaning." Ritacca Laser Ctr. v. Brydges, 2018

IL App (2d) 160989, ¶ 15, 100 N.E.3d 569, 574. "A contract is ambiguous if it is subject

to more than one reasonable interpretation." Gomez v. Bovis Lend Lease, Inc., 2013 IL

App (1st) 130568, ¶ 14, 22 N.E.3d 1, 4.

       If the court determines that the contract is unambiguous, it construes its meaning

"as a matter of law without the use of parol evidence." Guterman Partners Energy, LLC

v. Bridgeview Bank Grp., 2018 IL App (1st) 172196, ¶ 51, 105 N.E.3d 91, 103. If a

contract is ambiguous, however, the court may consult extrinsic evidence to resolve the

ambiguity. Id.

A.     Scope of the indemnity agreement

       Platte River and Nicholls each argue that they are entitled to summary judgment

based on the unambiguous language of the indemnity agreement. Platte River

contends that the agreement requires Nicholls to indemnify Platte River for the bonds it

issued on behalf of UBU. Nicholls contends that he agreed to indemnify Platte River



                                              3
only with regard to bonds issued on behalf of the signatories to the agreement, namely

himself and Turf Industry.

       Platte River rests its argument on a single "whereas" clause in the indemnity

agreement, which states:

       WHEREAS, the Undersigned, individually, jointly and severally with others
       and on behalf of any of its subsidiaries, affiliates or divisions of their
       subsidiaries . . . have a substantial interest in the Principal obtaining
       bonds; and, the Principal and/or the Undersigned may desire to or be
       required to furnish certain bonds, undertakings, or instruments of
       guarantee. . . .

Pl.'s Ex. A, General Indemnity Agreement, dkt. no. 39-1, at 1. Platte River contends

that this clause makes Nicholls "liable to Platte River" because "UBU was a subsidiary

of Turf Industry." Pl.'s Reply Br., dkt. no. 48, at 2.

       This argument distorts the plain language of the provision. Though it is

somewhat difficult to parse, the clause cannot be reasonably interpreted to require

Nicholls to indemnify Platte River for bonds issued on behalf of Turf Industry's

subsidiaries. The reference to subsidiaries does not suggest that Platte River would

issue bonds on behalf of the subsidiaries. Precisely the contrary: the clause states that

the subsidiaries have an interest in the principal obtaining bonds. The contract

specifically defines the principals as Turf Industry, Inc. and Mark Nicholls (who are also

"the Undersigned"), and notably, it identifies them without referencing their subsidiaries

or affiliates. See General Indemnity Agreement, dkt. no. 39-1, at 1. The plain language

of the "whereas" clause therefore forecloses Platte River's argument.

       Indeed, if considered in isolation, this clause might suggest that Nicholls, not

Platte River, is entitled to summary judgment because the clause limits Nicholls'

indemnity obligation to bonds furnished on behalf of the principals, not on behalf of


                                               4
other entities. But the Court does not consider that clause standing alone; rather, it

construes the agreement "as a whole, viewing each provision in light of the other

provisions." Morningside N. Apartments I, LLC v. 1000 N. LaSalle, LLC, 2017 IL App

(1st) 162274, ¶ 15, 75 N.E.3d 413, 419. Notably, section two of the agreement, which

defines the defendants' indemnification obligations, states that

       [t]he Undersigned . . . shall and will indemnify . . . the Surety against all
       demands, claims, loss, costs, damages, expenses and fees including any
       attorneys' fees whatsoever, and for and from any and all liability therefore,
       sustained or incurred by the Surety by reason of executing or procuring
       the execution of any said Bond(s), or any other Bond(s), which maybe
       already or hereafter are executed for or at the request of the Principal or
       the Undersigned. . . .

General Indemnity Agreement, dkt. no. 39-1, at 1. This agreement is not a model of

clarity. But on close reading, it indicates that Nicholls must indemnify Platte River not

only for bonds issued on behalf of the principals, but also those "executed for or at the

request of the Principal or the Undersigned." Unlike the "whereas" clause, which

indicates that the agreement concerns indemnity only for bonds obtained by the

principals, section two suggests that the agreement is meant to cover all bonds issued

at the principals' request. This broader definition thus could conceivably encompass the

bonds issued on behalf of UBU as long as Turf Industry or Nicholls requested them.

       The Court concludes that the agreement is susceptible to reasonable but

conflicting interpretations of the scope of the indemnity clause and is therefore

ambiguous. See McManus v. Richards, 2018 IL App (3d) 170055, ¶ 18 (“[I]f the

language of the contract is susceptible to more than one meaning, it is ambiguous.”).

This ambiguity is significant because if the Court were to accept the broader reading of

the indemnification agreement, neither party would be entitled to summary judgment:

the parties have pointed to no evidence that establishes or refutes the proposition that
                                             5
Platte River issued the subject bonds to UBU "for or at the request of" Nicholls or Turf

Industry. Because neither party addresses Nicholls' potential liability under the broader

reading of the agreement, the ambiguity precludes summary judgment. See Lewis v.

Wilkie, 909 F.3d 858, 866 (7th Cir. 2018) ("It is the movant's burden to demonstrate the

absence of genuine issues of material fact.").

       Though the Court may consider extrinsic evidence to attempt to resolve a facial

ambiguity, see Guterman Partners Energy, 2018 IL App (1st) 172196, ¶ 51, 105 N.E.3d

at 103, the evidence the parties cite is not dispositive. Both parties focus on the

collateral agreement signed by Joseph Vrankin on behalf of UBU and Turf Industry.

Nicholls contends that the fact that he was not made to sign the collateral agreement

shows that neither he nor Platte River believed he was required to indemnify Platte

River for the bonds that he issued on behalf of UBU. A reasonable factfinder could

indeed draw that inference. Conversely, Platte River points out that it issued bonds on

UBU's behalf before the collateral agreement was executed. This timing supports a

reasonable inference that Platte River and Turf Industry understood the agreement to

encompass the UBU bonds because, presumably, Turf Industry would not have

deposited collateral for those bonds unless it believed it was already obligated to do so

under indemnity agreement. And the fact that Turf Industry posted this collateral at all

supports a reasonable inference that the parties understood the indemnification

agreement to cover bonds issued on behalf of UBU. 1



1Platte River's other argument concerning the collateral agreement—that Nicholls
became bound to indemnify Platte River for the UBU bonds when Vrankin signed the
collateral agreement for Turf Industry and UBU—is plainly meritless. Nicholls was not a
party to the collateral agreement, and Vrankin cannot bind Nicholls personally simply
because Vrankin was acting as an agent of Turf Industry and UBU. See, e.g., Berg v.
                                             6
       Because the extrinsic evidence permits reasonable inferences in favor of both

parties, it does not resolve the patent ambiguity in the indemnification agreement, and

summary judgment is therefore inappropriate. See Life Plans, Inc. v. Sec. Life of

Denver Ins. Co., 800 F.3d 343, 351-52 (7th Cir. 2015) ("Where the parties offer

competing reasonable inferences from extrinsic evidence, the disputed meaning of the

contract is a question for the trier of fact not appropriately resolved through summary

judgment.").

B.     Damages

       Nicholls also disputes Platte River's damages calculation. First, he contends that

Platte River overpaid a claim by improperly agreeing to pay interest on the bond

amount. In response, Platte River points to section ten of the indemnity agreement,

which gives it the "exclusive right" to "decide and determine whether any claim,

demand, suit or judgment upon the Bond(s) shall be paid, settled, defended or

appealed, and its determination shall be final, conclusive and binding upon the

Undersigned." General Indemnity Agreement, dkt. no. 39-1, at 3. Platte River also cites

evidence that it settled the claim for $160,000, instead of the original bond amount of

$144,000, to avoid the expense of continued litigation. For his part, Nicholls points to

no evidence that this decision was unreasonable or made in bad faith. See Safeco Ins.

Co. v. Renn, No. 07 C 3024, 2011 WL 13258220, at *6 (N.D. Ill. Aug. 17, 2011)

(holding, in the context of a similar indemnity agreement, that the plaintiff did not fail to

mitigate damages because it "made its determination to pay the various bond claims in



Groomsmart, Inc., 2014 IL App (2d) 130686-U, ¶ 14 ("While it is true that a corporation
is only a legal entity and can act only through a person . . . it is even more fundamental
that a contract cannot bind a nonparty.").
                                              7
good faith"). Moreover, he fails to respond to Platte River's contentions in his reply

brief. The Court therefore concludes that Nicholls has not identified a genuine factual

dispute regarding the allegedly overpaid claim.

       Nicholls next argues that summary judgment is inappropriate because Platte

River has failed to collect payment on a bond that, if recovered, would reduce his

damages. Platte River cites testimony that it failed to collect that bond payment only

because UBU has not turned over the required paperwork. Under Illinois law, "[t]he

duty to mitigate damages requires an injured party to exercise reasonable diligence and

ordinary care in trying to minimize his damages." Holland v. Schwan's Home Serv.,

Inc., 2013 IL App (5th) 110560, ¶ 213, 992 N.E.2d 43, 87. The testimony Nicholls cites

shows that Platte River sought to recover this bond but that its efforts were frustrated by

the inaction of one of the defendants in this case. See Framke Dep., dkt. no. 48-2, at

34:13-35:14. Nicholls does not respond to this argument in his reply brief, nor has he

pointed to evidence that Platte River failed to exercise reasonable diligence and

ordinary care to reduce its damages. Because neither of Nicholls' arguments

concerning damages has merit, the damages calculations in this case do not pose an

independent barrier to summary judgment.

                                       Conclusion

       For the foregoing reasons, the Court denies the parties' cross-motions for

summary judgment [dkt. nos. 38, 42]. The case is set for a status hearing on February

12, 2019 at 9:30 a.m. for the purpose of setting a trial date.


                                                  ________________________________
                                                       MATTHEW F. KENNELLY
Date: February 8, 2019                                 United States District Judge

                                             8
